________________




AFFI RIVI; Opinion issued l)eccmhcr 21, 2() I 2




                                                In The
                                      (ourt of Ztppeat
                             jfiftj 1Ottritt of Z1tcxa at aUa
                                        No. 05-12-00866-CR
                                        No. 05-12-00867-CR

                               JARMARI LEWIS IRVIN, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 204th Judicial District Court
                                      Dallas County, Texas
                        Trial Court Cause Nos. F08-57553-Q, F09-50030-Q

                                 MEMORANDUM OPINION

                     I3etbre Chief Justice Wright and Justices Bridges and Myers
                                   Opinion by Chief Justice Wright

          Jarmari Lewis Irvin appeals from the adjudication of his guilt for aggravated assault with

a deadly weapon and possession of cocaine in an amount less than one gram. See TEX. PENAL

CODE ANN.      § 22.02(a) (West 2011);    TEX. HEALTH    & SAFETY CODE ANN.        § 481.115(a), (b)
(2010).     The trial court assessed punishment at five years imprisonment on the aggravated

assault conviction and two years’ confinement in a state jail facility on the possession of cocaine

conviction. On appeal. appellants attorney filed a brief in which he concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of ilnders v. Call/am/a.

386 U S 738 (1967)       the brief presents a piolessional evaluation of the iecord showing why in
eltect. there are no arguable grounds to advance. cc high          ta1c.   573 S.W.2d 807. 811 (Vex.

Crim. App. I Panel Op. j I 978). (ounsel delivered    a copy   of the hriei to appellant. We advised

appellant ol his right to Ole a pro se response, but he did not file a iro se response.

        We have reviewed the record and counsel’s brief Se B/ecLsoe v State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit.      We find nothing in the record that might arguably

support the appeals.

       We affirm the trial courts judgments.



                                                                           .




                                                       CAROLYN 7RIGlJr
                                                       CHILI JUS E1CL


1)o Not Publish
Tux. R. App. P. 47
1 20866F.U05
                                        /
                                                  N


                                  QEourt of Ztppcat
                        jfiftjj flitrtct of Jxa at afta

                                      JUDGMENT

JARMARI LEWIS IRVIN. Appellant                   Appeal from the 204th Judicial District
                                                 (ourt of Dallas County. Texas (Tr.Ct.No.
No. 05-l2-00866-C’R      V.                      F08-57553-Q).
                                                 Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellec                     Justices Bridges and Myers participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered December 21. 2012.




                                                        (.‘AROI.YN \‘1l(I[J
                                                        (1 111.F’ JLJS 11(1
                                 Qlonrt of 1ppeat
                        if iftj Ottritt of Z1rexa at OaIta
                                      JUDGMENT

JARMARI LEWIS IRV IN. Appellant                  Appeal from the 204th Judicial I)istrict
                                                 Court of Dallas County. Texas (Tr.Ct.No.
No. 05-12-00867-CR       V.                      F09-50030-Q).
                                                 Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                     Justices Bridges and Myers participating.


      Based on the Court’s opinion of this date. the trial court’s judgment is AFFIRMED.



      Judgment entered December 21, 2012.




                                                         CAROLYN vRlCiHT
                                                         CHIE1 JUSTICE
                                                     /